Filed 6/22/22 Roudi v. Paydar CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 ALEX ROUDI et al.,                                                   D079405

      Plaintiffs, Cross-defendants, and
 Appellants,
                                                                      (Super. Ct. No.
           v.                                                          37-2019-00070138-CU-PA-CTL)

 REZA PAYDAR,

      Defendant, Cross-complainant,
 and Respondent.


         APPEAL from a judgment of the Superior Court of San Diego County,
Gregory W. Pollack, Judge. Reversed.
         Cooley, Steven M. Strauss and Erin Carey Trenda for Plaintiffs, Cross-
defendants and Appellants Alex Roudi and Interwest Capital Corporation.
         Koning Zollar, Blake M. Zollar and Neal R. Gibeault for Plaintiff,
Cross-defendant and Appellant Interwest Capital Corporation.
         Williams Iagmin and Jon R. Williams; English & Gloven, Donald A.
English and Christy I. Yee for Defendant, Cross-complainant and
Respondent.
      Plaintiffs, cross-defendants and appellants Alex Roudi and Interwest
Capital Corporation (Interwest) appeal from an order awarding defendant,
cross-complainant and respondent Reza Paydar $445,661 in contractual
attorney fees and $14,473 in costs after Paydar successfully moved to vacate
an arbitration award in favor of Roudi and Interwest. The superior court
ruled Paydar was the prevailing party entitled to attorney fees and costs
because he “(1) defeated Interwest’s and Roudi’s motion to confirm the
arbitration award and (2) succeeded in vacating that arbitration award . . . .”
Though the court acknowledged that Paydar had not yet prevailed on the
parties’ substantive arbitration claims, it nevertheless issued the award in
Paydar’s favor, reasoning that “post-arbitration judicial proceedings are
considered ‘a discrete legal proceeding for purposes of determining a party’s
right to an award of attorneys’ fees.’ ”
      Citing Allen v. Smith (2002) 94 Cal.App.4th 1270 (disapproved on other
grounds in San Diego Watercrafts, Inc. v. Wells Fargo Bank (2002) 102
Cal.App.4th 308, 315), plaintiffs contend the order will be mooted if this court
reverses the order vacating the arbitration award in their favor. Paydar does
not challenge that proposition or address the cited authority. In our
concurrently filed opinion, Roudi et al. v. Paydar, No. D078558, we reverse
the superior court’s order vacating the arbitration award, and direct the court
to grant plaintiffs’ petition to confirm the award. In doing so, we agree with
plaintiffs that the attorney fee order in Paydar’s favor must be reversed.
(Friends of Hastain Trial v. Coldwater Development LLC (2016) 1
Cal.App.5th 1013, 1037; Samples v. Brown (2007) 146 Cal.App.4th 787, 811;
Allen v. Smith, at p. 1284.) “ ‘An order awarding costs falls with a reversal of
the judgment [or order] on which it is based.’ ” (Allen v. Smith, at p. 1284.)
After the reversal, the matter of costs is “ ‘set at large.’ ” (Ibid.)


                                           2
                              DISPOSITION
    The order is reversed. Plaintiffs shall recover costs in this appeal.



                                                               O’ROURKE, J.

WE CONCUR:



McCONNELL, P. J.



HUFFMAN, J.




                                     3